Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The below cancelling of claim 23 was approved in the interview with Elias Soupos (Reg. 57,375) on 2/25/21 to overcome 112(b) concerns of the examiner.          

Claims (amended): 

23. (Cancelled) 


Reason for Allowance
Claims 1-10, 21-22, and 24-28 are being allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art does not anticipate nor render obvious the combination set forth in the independent claims of a convective cooling device as claimed, and specifically with the body and fins made from aluminum alloy and the claimed grease fitting for the claimed finned body claimed.  
The closest prior art of record is over McCutcheon et al. (U.S. Patent 7,399,919) and McCullough (U.S. Patent 6,093,961).
McCutcheon teaches a convective cooling device (element 20) configured for attachment to a housing (element 110, examiner further notes that the housing is not affirmatively claimed thus it merely claims use of the convective cooling device and it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 (1987)), comprising a body shaped as an elongate strip (element 33), the body including upper and lower surfaces extending along a longitudinal axis (per figures), the body configured to contact the housing along the lower surface for heat transfer from the housing to the body (per fig. 16-18); a plurality of cooling fins (elements 34/37) attached along the upper surface, each of the plurality of elongate fins being connected to the upper surface of the elongate strip at one end (per figures 4-6 and 16-18), and extending away from the upper surface of the elongate strip at another, free end (per figures 4-6 and 16-18); wherein the body is made from a compliant material such that the body conforms to a shape of the housing (col. 8, ln 23-42) a majority of the lower surface contacts the housing (per figures 16-18); and wherein the fins are arranged to dissipate heat from the body (col. 5, ln 42-Col. 6, ln 28).  McCutcheons teaches away from the of the body and fins made from aluminum alloy (it does teach the body and fins including aluminum oxide particles, but this is different from them being made of aluminum alloy)
McCullough teaches a first tab (one of element 20) disposed at one end of the elongate strip, and a second tab (second one of element 20) disposed at another end of the elongate strip; when the first and second tabs are connected to the housing (per fig. 4).  
This prior art individually or in combination with other prior art does not teach or make obvious the combination set forth in the independent claims of the body and fins made from aluminum alloy and the claimed grease fitting for the claimed finned body claimed as in independent claim 1 and 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763